Citation Nr: 0800155	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected chronic myositis, right scapular muscle.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than depression).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from April 2002 to 
September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
November 2004, the RO granted service connection for chronic 
myositis, right scapular muscle, evaluated as 0 percent 
disabling (noncompensable).  In February 2007, the RO denied 
a claim for an acquired psychiatric disorder (other than 
depression).  Jurisdiction over the veteran's C-file has been 
transferred to the RO in Fort Harrison, Montana.  
  
The issue of service connection for an acquired psychiatric 
disorder (other than depression) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On or about December 20, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his current claim on 
appeal.  


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issue 
of entitlement to an initial compensable rating for service-
connected chronic myositis, right scapular muscle, the Board 
does not have jurisdiction to consider the claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
the issue of entitlement to an initial compensable rating for 
service-connected chronic myositis, right scapular muscle, 
and, hence, there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it must be 
dismissed.

Specifically, in a statement from the veteran's 
representative, apparently received on December 20, 2007, or 
shortly thereafter, the veteran's representative stated that 
the veteran desired to withdraw his appeal.  See also 
attachment to the December 20, 2007 letter, signed by the 
veteran, dated in October 2007.  This statement constitutes a 
written withdrawal of the substantive appeal with regard to 
the issue of entitlement to an initial compensable rating for 
service-connected chronic myositis, right scapular muscle.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claim, and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to an initial 
compensable rating for service-connected chronic myositis, 
right scapular muscle, is dismissed.  


REMAND

In an unappealed and final decision, dated in February 2005, 
the RO denied a claim for service connection for depression.  
In a February 2007 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder (other than depression).  In April 2007, 
the veteran filed a timely notice of disagreement (NOD).  
Because a timely NOD was filed, the RO must provide the 
veteran with a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with 
respect to the issue of entitlement to 
service connection for an acquired 
psychiatric disorder (other than 
depression).  The veteran should be 
advised that he may perfect his appeal of 
this issue by filing a Substantive Appeal 
within 60 days of the issuance of the 
Statement of the Case, see 38 C.F.R. 
§ 20.302(b), or alternatively, within the 
time proscribed by law to perfect an 
appeal to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


